







[chasepromissorynoteimage1.gif]
Promissory Note




$8,000,000.00
Date: April 3, 2013


Promise to Pay. For value received, at the times set forth in the Loan Agreement
described herein, FuelCell Energy, Inc. (the "Borrower") promises to pay to
JPMorgan Chase Bank, N.A. (the "Bank") or order, in lawful money of the United
States of America, the sum of Eight Million and 00/100 Dollars ($8,000,000.00)
or so much thereof as may be advanced and outstanding as a "Disbursement" under
the Loan Agreement, plus interest on the unpaid principal balance hereof
outstanding from time to time at the rate and times set forth in the Loan
Agreement.


Definitions. As used in this Note, the following terms have the respective
meanings set forth below. Other capitalized terms used herein and not otherwise
defined have the meanings given such terms in the Loan Agreement.


"Business Day" means a day (other than a Saturday or Sunday) on which banks
generally are open in Connecticut and/or New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market.


Credit Facility. The Borrower acknowledges and agrees that this Note evidences
the outstanding "Disbursements" made pursuant to the terms of the Export Loan
Agreement between the Borrower and the Bank dated as of April 3, 2013 (as
amended, supplemented, or otherwise modified from time to time in accordance
with its terms, the "Loan Agreement") and is the "Note" described in the Loan
Agreement and is subject to all of the terms and conditions set forth therein.


Remedies. If an Event of Default occurs and is continuing the Bank may exercise
any and all rights and remedies set forth in the Loan
Documents or otherwise permitted by applicable law or agreement, in equity or
otherwise.


Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Borrower's Obligations evidenced by
this Note, and all or any part of the payment or transfer is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other Person, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a "Preferential
Payment"), then this Note shall continue to be effective or shall be reinstated,
as the case may be, even if all those Borrower's Obligations have been paid in
full and whether or not the Bank is in possession of this Note, or whether the
Note has been marked paid, released or canceled, or returned to the Borrower
and, to the extent of the payment, repayment or other transfer by the Bank, the
Borrower's Obligations or part intended to be satisfied by the Preferential
Payment shall be revived and continued in full force and effect as if the
Preferential Payment had not been made.


Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Connecticut (without giving effect to its laws of
conflicts).


Miscellaneous. The rights of the Bank under this Note and the other Loan
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. If any
provision of this Note cannot be enforced, the remaining portions of this Note
shall continue in effect.






Borrower:
FuelCell Energy, Inc.




By: /s/ Michael S. Bishop    


Michael S. Bishop      SVP and CFO
Printed Name Title

